EXHIBIT 10.6  

  

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

THIS FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of [●], 2020, and shall be effective as of the Closing
(defined below), by and among (i) Proficient Alpha Acquisition Corp., a Nevada
corporation (the “Company”), (ii) Lion Group Holding Ltd., a Cayman Islands
exempted company (“Pubco”), (iii) the individuals and entities listed under
Investors on the signature page hereto (collectively, the “Investors”) and (iv)
I-Bankers Securities, Inc., the managing underwriter in the Company’s initial
public offering (the “Managing Underwriter”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Registration Rights Agreement (as defined below) (and if such term
is not defined in the Registration Rights Agreement, then the Business
Combination Agreement (as defined below)).

RECITALS

WHEREAS, the Company and the Investors are parties to that certain Registration
Rights Agreement, dated as of May 29, 2019 (the “Original Agreement” and, as
amended by this Amendment, the “Registration Rights Agreement”), pursuant to
which the Company granted certain registration rights to the Investors named
therein with respect to the Company’s securities;

WHEREAS, on March 10, 2020, (i) the Company, (ii) Shih-Chung Chou, in the
capacity thereunder as the Purchaser Representative thereunder, (iii) Pubco,
(iv) Lion MergerCo 1, Inc., a Delaware corporation and a wholly-owned subsidiary
of Pubco (“Merger Sub”), (v) Lion Financial Group Limited, a corporation
organized under the laws of the British Virgin Islands (“Lion”), (vi) Wang Jian
and Legend Success Ventures Limited, each in the capacity thereunder as the
Seller Representative, and (v) each of the shareholders of Lion named as Sellers
therein (the “Sellers”), entered into that certain Business Combination
Agreement (as amended from time to time in accordance with the terms thereof,
the “Business Combination Agreement”);

WHEREAS, pursuant to the Business Combination Agreement, subject to the terms
and conditions thereof, upon the consummation of the transactions contemplated
thereby (the “Closing”), among other matters, (i) Merger Sub will merge with and
into the Company, with the Company continuing as the surviving entity and a
wholly-owned subsidiary of Pubco (the “Merger”), and with holders of the
Company’s securities receiving substantially equivalent securities of Pubco, and
(ii) Pubco will acquire all of the issued and outstanding capital shares of Lion
from the Sellers in exchange for the Exchange Shares, subject to the withholding
of the Escrow Shares being deposited in the Escrow Account in accordance with
the terms and conditions of the Business Combination Agreement and the Escrow
Agreement, with Lion becoming a wholly-owned subsidiary of Pubco, all upon the
terms and subject to the conditions set forth in the Business Combination
Agreement and in accordance with the provisions of applicable law;

WHEREAS, simultaneously with the execution of the Business Combination
Agreement, Pubco and the Sellers entered into a Registration Rights Agreement
(as amended from time to time in accordance with the terms thereof, the “Lion
Registration Rights Agreement”) for Pubco to grant the Sellers certain
registration rights with respect to certain of the Sellers’ “Registrable
Securities” as defined therein (the “Lion Securities”);

WHEREAS, the parties hereto desire to amend the Original Agreement to add Pubco
as a party to the Registration Rights Agreement and to revise the terms hereof
in order to reflect the transactions contemplated by the Business Combination
Agreement, including the issuance of the Pubco Ordinary Shares and Pubco
Warrants thereunder and the Lion Registration Rights Agreement; and 

WHEREAS, pursuant to Section 6.7 of the Original Agreement, the Original
Agreement can be amended with the written consent of the Company, the Managing
Underwriter and the holders of at least sixty-six and two-thirds percent
(66-2/3%) of the Registrable Securities at the time in question.

 



  (1) 

   

  



NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

1.                   Addition of Pubco as a Party to the Registration Rights
Agreement. The parties hereby agree to add Pubco as a party to the Registration
Rights Agreement. The parties further agree that, from and after the Closing,
all of the rights and obligations of the Company under the Registration Rights
Agreement shall be, and hereby are, assigned and delegated to Pubco as if it
were the original “Company” party thereto. By executing this Amendment, Pubco
hereby agrees to be bound by and subject to all of the terms and conditions of
the Registration Rights Agreement, including from and after the Closing as if it
were the original “Company” party thereto.

2.                   Amendments to Registration Rights Agreement. The Parties
hereby agree to the following amendments to the Registration Rights Agreement:

(a)                The defined terms in this Amendment, including in the
preamble and recitals hereto, and the definitions incorporated by reference from
the Business Combination Agreement, are hereby added to the Registration Rights
Agreement as if they were set forth therein.

(b)                The parties hereby agree that the term “Registrable Security”
shall include any Pubco Ordinary Shares and Pubco Warrants issued by Pubco under
the Business Combination Agreement to the security holders of the Company in the
Merger for their Registrable Securities of the Company, and any other securities
of Pubco or any successor entity issued in consideration of (including as a
stock split, dividend or distribution) or in exchange for any of such
securities. The parties also agree that any reference in the Registration Rights
Agreement to “Common Stock” will instead refer to Pubco Ordinary Shares, and any
other securities of Pubco or any successor entity issued in consideration of
(including as a stock split, dividend or distribution) or in exchange for any of
such securities. The parties further agree that any reference to “holders of
Registrable Securities” (or words to that effect) shall instead mean “Investors
holding Registrable Securities” (or words to that effect) and “holders” as used
in the context of holding Registrable Securities shall be a reference to
“Investors” holding Registrable Securities.

(c)                Section 2.1.4 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:

“2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Pubco and the
Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Pubco Ordinary Shares or other securities which Pubco desires to sell and
the Pubco Ordinary Shares or other securities, if any, as to which Registration
by Pubco has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of Pubco who desire to sell,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then Pubco shall include in such Registration:
(i) first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders and the Lion Securities for the account of
any Persons who have exercised demand registration rights pursuant to the Lion
Registration Rights Agreement during the period under which the Demand
Registration hereunder is ongoing (all pro rata in accordance with the number of
securities that each applicable Person has requested be included in such
registration, regardless of the number of securities held by each such Person,
as long as they do not request to include more securities than they own (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Pubco Ordinary Shares or other securities that Pubco desires to sell
that can be sold without exceeding the Maximum Number of Securities; (iii)
third, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (i) and (ii), the Registrable Securities of
Investors as to which registration has been requested pursuant to Section 2.2
and the Lion Securities as to which registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of the Lion
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i), (ii) and (iii), the Pubco
Ordinary Shares or other securities for the account of other Persons that Pubco
is obligated to register pursuant to written contractual arrangements with such
Persons that can be sold without exceeding the Maximum Number of Securities. In
the event that Pubco securities that are convertible into Pubco Ordinary Shares
are included in the offering, the calculations under this Section 2.1.4 shall
include such Pubco securities on an as-converted to Pubco Ordinary Share basis. 

(d)                Section 2.2.2 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:

 

  (2) 

   





 

“2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Pubco and
Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Pubco Ordinary Shares or other Pubco securities which
Pubco desires to sell, taken together with the Pubco Ordinary Shares or other
Pubco securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with Persons other than the Investors holding
Registrable Securities hereunder, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Pubco Ordinary
Shares or other Pubco securities, if any, as to which registration has been
requested pursuant to the written contractual piggy-back registration rights of
other security holders of Pubco, exceeds the Maximum Number of Securities, then
Pubco shall include in any such registration:

(a)               If the registration is undertaken for Pubco’s account: (i)
first, the Pubco Ordinary Shares or other securities that Pubco desires to sell
that can be sold without exceeding the Maximum Number of Securities; (ii)
second, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clause (i), the Registrable Securities of Investors as to
which registration has been requested pursuant to this Section 2.2 and the Lion
Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights under the Lion
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the Pubco
Ordinary Shares or other equity securities for the account of other Persons that
Pubco is obligated to register pursuant to separate written contractual
arrangements with such Persons that can be sold without exceeding the Maximum
Number of Securities;

(b)               If the registration is a “demand” registration undertaken at
the demand of Demanding Holders pursuant to Section 2.1: (i) first, the Pubco
Ordinary Shares or other securities for the account of the Demanding Holders and
the Lion Securities for the account of any Persons who have exercised demand
registration rights pursuant to the Lion Registration Rights Agreement during
the period under which the Demand Registration hereunder is ongoing, Pro Rata
among the holders thereof based on the number of securities requested by such
holders to be included in such registration, that can be sold without exceeding
the Maximum Number of Securities; (ii) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (i), the
Pubco Ordinary Shares or other securities that Pubco desires to sell that can be
sold without exceeding the Maximum Number of Securities; (iii) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) and (ii), the Registrable Securities of Investors as to
which registration has been requested pursuant to this Section 2.2 and the Lion
Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights under the Lion
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i), (ii) and (iii), the Pubco
Ordinary Shares or other equity securities for the account of other Persons that
Pubco is obligated to register pursuant to separate written contractual
arrangements with such Persons that can be sold without exceeding the Maximum
Number of Securities;

(c)               If the registration is a “demand” registration undertaken at
the demand of holders of Lion Securities under the Lion Registration Rights
Agreement: (i) first, the Lion Securities for the account of the demanding
holders and the Registrable Securities for the account of Demanding Holders who
have exercised demand registration rights pursuant to Section 2.1 during the
period under which the demand registration under the Lion Registration Rights
Agreement is ongoing, Pro Rata among the holders thereof based on the number of
securities requested by such holders to be included in such registration, that
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Pubco Ordinary Shares or other securities that Pubco
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (iii) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2 and the Lion Securities as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights under the Lion Registration Rights Agreement, Pro Rata among the holders
thereof based on the number of securities requested by such holders to be
included in such registration, that can be sold without exceeding the Maximum
Number of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
the Pubco Ordinary Shares or other equity securities for the account of other
Persons that Pubco is obligated to register pursuant to separate written
contractual arrangements with such Persons that can be sold without exceeding
the Maximum Number of Securities; and

(d)               If the registration is a “demand” registration undertaken at
the demand of Persons other than either Demanding Holders under Section 2.1 or
the holders of Lion Securities exercising demand registration rights under the
Lion Registration Rights Agreement: (i) first, the Pubco Ordinary Shares or
other securities for the account of the demanding Persons that can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the Pubco Ordinary Shares or other securities that Pubco desires to
sell that can be sold without exceeding the Maximum Number of Securities; (iii)
third, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (i) and (ii), the Registrable Securities of
Investors as to which registration has been requested pursuant to this Section
2.2 and the Lion Securities as to which registration has been requested pursuant
to the applicable written contractual piggy-back registration rights under the
Lion Registration Rights Agreement, Pro Rata among the holders thereof based on
the number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i), (ii) and (iii), the Pubco
Ordinary Shares or other equity securities for the account of other Persons that
Pubco is obligated to register pursuant to separate written contractual
arrangements with such Persons that can be sold without exceeding the Maximum
Number of Securities.

 



  (3) 

   



In the event that Pubco securities that are convertible into Pubco Ordinary
Shares are included in the offering, the calculations under this Section 2.2.2
shall include such Pubco securities on an as-converted to Pubco Ordinary Share
basis. Notwithstanding anything to the contrary above, to the extent that the
registration of an Investor’s Registrable Securities would prevent Pubco or the
demanding shareholders from effecting such registration and offering, such
Investor shall not be permitted to exercise Piggy-Back Registration rights with
respect to such registration and offering.”

(e)                Section 6.3 of the Registration Rights Agreement is hereby
amended to add the following address for notices to Pubco under the Registration
Rights Agreement immediately after the address for the Company:

If to Pubco to:

Lion Group Holding Ltd.
Unit A-C, 33/F, Tower A, Billion Center
1 Wang Kwong Road
Kowloon Bay, Hong Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.: +852 2796 2338
Telephone No.: +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820 9099
Email: *** / *** / rover.luo@libkr.com / alex.lee@libkr.com

with a copy (which will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com; cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

(f)                 Section 6.8 of the Registration Rights Agreement is hereby
amended by adding the following sentence after the first sentence in Section
6.8:

“The use of the word “including”, “include” or “includes” in this Agreement
shall be by way of example rather than by limitation, and shall be deemed in
each case to be followed by the words “without limitation”.”

3.                   Acknowledgement of Other Registration Rights Agreement. The
parties hereby acknowledge and agree that, notwithstanding Section 6.1 of the
Registration Rights Agreement, in connection with the Share Purchase Agreement,
Pubco has entered into the Lion Registration Rights Agreement with respect to
the Lion Securities, and consent to the foregoing.

4.                   Effectiveness. This Amendment shall become effective upon
the Closing. In the event that the Business Combination Agreement is terminated
in accordance with its terms prior to the Closing, this Amendment and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

5.                   Miscellaneous. Except as expressly provided in this
Amendment, all of the terms and provisions in the Original Agreement are and
shall remain in full force and effect, on the terms and subject to the
conditions set forth therein. This Amendment does not constitute, directly or by
implication, an amendment or waiver of any provision of the Original Agreement,
or any other right, remedy, power or privilege of any party thereto, except as
expressly set forth herein. Any reference to the Registration Rights Agreement
in the Original Agreement or any other agreement, document, instrument or
certificate entered into or issued in connection therewith shall hereinafter
mean the Registration Rights Agreement, as amended by this Amendment (or as the
Registration Rights Agreement may be further amended or modified in accordance
with the terms thereof). The terms of this Amendment shall be governed by,
enforced and construed and interpreted in a manner consistent with the
provisions of the Original Agreement, including Sections 6.11 and 6.12 thereof.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}

 

  (4) 

   

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this First Amendment to Registration
Rights Agreement as of the date first above written.



  The Company:       PROFICIENT ALPHA ACQUISITION CORP.       By:       Name:  
Title:

 



  Pubco:       LION GROUP HOLDING LTD.       By:       Name:   Title:

 

  (5) 

   

 



Investors:           Shih-Chung Chou           Wei Fan           Weixuan Luo    
      Jia Li           Yuanjing Fan           Mike Bongiovanni           Robert
C. Cottone



  (6) 

   



  MGA HOLDINGS, LLC       By:       Name:   Title:

 



  CELTIC ASSET & EQUITY PARTNERS LTD.       By:       Name:   Title:

 



  ManagingUnderwriter:       I-BANKERS SECURITIES. INC.       By:       Name:  
Title:

 

 



  (7) 

   

